           Case 2:20-cv-01314-RSM-BAT Document 10 Filed 10/06/20 Page 1 of 1




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8    ISAIAS PITSUM,

9                               Petitioner,                CASE NO. C20-1314-RSM-BAT

             v.                                            ORDER APPOINTING FEDERAL
10
                                                           PUBLIC DEFENDER
11   NATHALIE ASHER,

12                              Respondent.

13          The Court GRANTS Petitioner’s motion to appoint the Federal Public Defender (“FPD”)

14   as counsel, Dkt. 9, and ORDERS:

15          (1)     The FPD is appointed to represent petitioner in this case.

16          (3)     The Clerk shall provide a copy of this Order to petitioner, the FPD, and the

17   assigned District Judge.

18          DATED this 6th day of October, 2020.

19

20                                                               A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
21

22

23



     ORDER APPOINTING FEDERAL PUBLIC
     DEFENDER - 1
